The issues presented by this case cast upon the plaintiff the burden of proving that the defendant's servant was negligent and the plaintiff free from contributory negligence. The verdict of the jury imported that it found that he had established by a preponderance of proof the affirmative upon both these issues. The defendant contends that the trial court erred in not setting aside the verdict as being against the evidence in both respects. The issues were of fact pure and simple, and involved inquiries of a nature *Page 720 
to make their determination peculiarly appropriate for the deliberations of a jury. Farrell v. WaterburyHorse R. Co., 60 Conn. 239, 257, 21 A. 675, 22 id. 544. Our examination of the record satisfies us that the oft-stated conditions justifying the intervention of the trial court to set aside the verdict rendered did not exist.
   There is no error.